t c memo united_states tax_court john bowden inc petitioner v commissioner of internal revenue respondent docket no filed date david p leeper for petitioner gerald l brantley for respondent memorandum opinion dean special_trial_judge this case was assigned to special_trial_judge john f dean pursuant to sec_7430 sec_7443a and rule sec_180 sec_181 and sec_182' for the purpose of disposing of petitioner's motion for litigation costs pursuant to rules ‘all section references unless otherwise noted are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure through neither party requested a hearing rule a accordingly we rule on petitioner's motion for litigation costs on the basis of the parties' submissions and the record in this case the underlying issues raised in the petition were settled and the court entered a stipulated decision upon petitioner's subseguent filing of the motion the decision was vacated and set_aside by order it was decreed in this order that the stipulated decision document was to be filed as the second settlement stipulation for taxable years ending date and respondent determined deficiencies in john bowden inc 's federal income taxes in the amounts of dollar_figure and dollar_figure respectively john bowden inc was a texas corporation with a principal_place_of_business in el paso texas at the time the petition was filed background john bowden inc petitioner or corporation was incorporated by john bowden in date to perform services in the insurance industry prior to its incorporation mr bowden operated the business as a sole_proprietorship working under contract as a district manager for a group of insurance companies’ in the el paso texas area pursuant to the contract mr bowden recruited and trained insurance agents to sell insurance exclusively for the insurance_companies with which he had contracted after incorporation of his business mr bowden continued to perform substantially the same services for the insurance_companies that he had performed prior to incorporation but he worked as an employee of the corporation mr bowden served as the sole director of the corporation and his wife karol bowden served as secretary the corporate minutes reflect that b kent straughan was appointed as corporate accountant and was instructed to handle the tax preparation and accounting requirements associated with the incorporation be p bud kirk was appointed as corporate attorney in a transaction to which sec_351 is applicable mr bowden transferred property to the corporation in consisting of dollar_figure cash an airplane with a zero basis a ford van with a stated basis of dollar_figure a computer system with a the insurance_companies are farmers insurance exchange truck insurance exchange fire insurance exchange mid-century insurance co farmers texas county mutual insurance co and farmers new world life_insurance co -because mr bowden no longer operated the business as a sole_proprietorship the insurance_companies renewed their service_contract with the corporation with mr bowden personally performing the services the corporate minutes reflect that karol bowden served as temporary secretary for purposes of the corporate meetings stated basis of dollar_figure office furniture and equipment with a stated basis of dollar_figure and insurance premium renewals with a stated basis of dollar_figure in return the corporation issued big_number shares of stock to mr bowden the corporation also assumed a dollar_figure liability evidenced by a note that mr bowden had incurred to acquire his ex-wife's community_property interest in the sole_proprietorship assumption of the debt by the corporation did not relieve mr bowden of his primary liability on the note upon incorporation an account payable of dollar_figure was created on the books of the corporation to pay cash to mr bowden or pay other personal expenses on his behalf in the amounts of dollar_figure dollar_figure and dollar_figure for calendar years and respectively respondent determined deficiencies in the bowdens' federal income taxes for and respondent determined that in the bowdens had recognized dollar_figure in net_capital_gain upon incorporation of their business this gain was calculated by characterizing as boot the dollar_figure account payable although the parties stipulate the yearly amounts paid to mr bowden the court notes that the sum of these three payments exceeds the dollar_figure account payable recorded on the books of the corporation it is unclear to what source the additional funds paid to mr bowden were attributable in cash and the dollar_figure note payable assumed by the corporation for mr bowden's liability to his ex-wife respondent's notice_of_deficiency to the corporation for fye date and determined that expenses shown as management fees should be reclassified as officers' compensation respondent reduced the corporation's deductions for rent depreciation meals and entertaining insurance_business promotions and travel_expenses on the basis that they were not ordinary and necessary business_expenses respondent also made corresponding increases in the allowable deductions for salaries and auto expenses the corporation filed a petition with the court alleging error in each of the determinations contained in the notice_of_deficiency respondent filed an answer denying each allegation contained in the petition in response to a motion the court granted the corporation leave to amend its petition in the amendment the corporation alleged that respondent failed to make the required sec_362 adjustment which would increase the basis of assets held by the corporation by the amount of gain recognized by the bowdens upon transfer of their assets to the corporation the corporation further alleged that it was entitled to a refund in his answer to the amendment respondent admitted that if the bowdens were to recognize a net_capital_gain by virtue of the sec_351 transaction the corporation would be entitled to an upward basis_adjustment in the property received in the transaction in the same amount as the gain recognized the answer to amendment did not however specify the assets eligible for the basis_adjustment or the amount of any such adjustment the corporation filed a motion for a more definite statement requesting that respondent identify the assets as to which the corporation would receive a sec_362 adjustment in what proportion and over what period of time that adjustment would be depreciable the motion was granted in part and respondent was ordered to file a statement indicating respondent's position as to the appropriate amount and allocation of the sec_362 adjustment respondent subsequently filed an amended answer to the corporation's amendment to petition responding that the appropriate amount of the sec_362 adjustment was either dollar_figure or the actual amount of net_capital_gain ultimately recognized by the bowdens on the transfer of assets to the corporation respondent also determined that the sec_362 basis_adjustment should be allocated to mr bowden's rights under the contract with farmer's insurance group the bowdens had stated the basis of this asset as dollar_figure in their tax_return but respondent subsequently determined the basis to be zero this case was later settled and it was stipulated that the corporation had made an overpayment in income_tax of dollar_figure for taxable_year ending date and had a deficiency in the amount of dollar_figure for taxable_year ending date the corporation subsequently filed a motion for an award of reasonable_litigation_costs discussion taxpayers may be awarded an amount for reasonable_litigation_costs if they meet the requirements of sec_7430 in order to gualify for such an award a party must qualify as a prevailing_party have exhausted available administrative remedies not have unreasonably protracted the court_proceeding and show that the costs claimed are reasonable_litigation_costs incurred in connection with the court_proceeding sec_7430 b b a the taxpayers have the burden of establishing that all the foregoing criteria have been satisfied see rule e 108_tc_430 both petitioner and respondent agree that all the administrative remedies available within the internal_revenue_service have been exhausted there is some dispute however as to the other requirements of sec_7430 prevailing_party to be a prevailing_party a taxpayer must establish the position_of_the_united_states was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and the taxpayer met the net_worth requirements of u s c section d b at the time the petition was filed sec_7430 respondent concedes that petitioner meets the net_worth requirements and that petitioner substantially prevailed with respect to the amount in controversy therefore we need only examine the question of whether the government's litigation position was substantially justified see 106_tc_76 substantially justified whether the government's position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person id determining the reasonableness of the government's position and conduct requires considering what the government knew at the time see 88_tc_1329 85_tc_927 in deciding this issue we must identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken was or was not substantially justified the position taken by the united_states for purposes of litigation costs is the position_of_the_united_states in the judicial proceeding sec_7430 a the first opportunity for the united_states to take a position in the judicial proceeding is in the answer filed see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part tcmemo_1991_144 therefore in deciding whether the government's position was substantially justified we must review the actions of the irs district_counsel in answering the petition and the actions of the irs appeals officers who considered petitioner's case after the answer was filed when the answer was filed in this case respondent denied that there was error contained in the notice_of_deficiency respondent denied error even though the notice_of_deficiency did not contain a sec_362 basis_adjustment respondent argues that no basis_adjustment was allowed because the government was caught in a potential whipsaw situation and was trying to prevent the possibility that income could go untaxed the bowdens had filed a petition in their case alleging that they should recognize no gain upon transfer of their assets to the corporation respondent contends the corporation was originally -- - not allowed a sec_362 basis_adjustment in order to protect the revenue should the bowdens prevail on their issue in its motion however petitioner does not address whether respondent's position with respect to the adjustments contained in the notice_of_deficiency was substantially justified petitioner argues that because respondent failed to acknowledge the sec_362 basis_adjustment until the amended answer to the amendment to petition was filed respondent's position was unreasonable and petitioner is entitled to litigation costs we disagree petitioner does not explain nor does the record suggest how the sec_362 basis_adjustment relates to the deficiency amounts contained in the notice_of_deficiency we therefore find that respondent's position regarding the basis adjustments to be irrelevant to petitioner's motion even if we were to consider respondent's position with respect to the sec_362 basis adjustments we have recognized that the government may at times take alternative or inconsistent positions with respect to different taxpayers rule c 94_tc_708 89_tc_66 there are limits however to the propriety of taking inconsistent positions if a so-called inconsistent_position has no possible chance of success it has been held to be unreasonable dixson intl serv corp v commissioner supra petitioner has not shown that this is a situation where respondent's position had no possible chance of success at the time the position was taken the bowdens had alleged in their petition to the court that they were not liable for any additional tax therefore respondent's initial failure to state that the corporation was entitled to a sec_362 basis_adjustment was not unreasonable given the possibility that the bowdens might prevail in their case in the end the bowdens conceded gain recognition under sec_357 nevertheless respondent's initial failure to compute a sec_362 basis_adjustment for the corporation was proper given the unknown ultimate outcome of the bowdens' case respondent filed an answer to the amended petition and an amended answer to the amended petition in those pleadings respondent agreed that the corporation was entitled to the corresponding sec_362 adjustment should the bowdens recognize gain from the sec_351 transaction we find the government's position reasonable given the facts and circumstances of this case the court has previously indicated that it is preferable for the government to clearly indicate that alternative positions are being taken and to state that there is no intention to tax the same income twice see dixson intl serv corp v commissioner supra pincite 66_tc_101 in some instances an unexplained alternative and theoretically inconsistent_position could be totally misleading and cause an unsophisticated taxpayer to spend needless time and effort trying to comprehend the government's position this case however does not present such a problem the issue of the bowdens' gain from the sec_351 transaction and the corresponding sec_362 adjustments was the subject of much correspondence and discussion between respondent and petitioner the government's position was also outlined in the revenue_agent's_report disclosed to petitioner on date the record reflects that the petitioner was familiar with the issues as well as with the government's position on these issues from early on in the proceeding accordingly we find that petitioner has not established that respondent's position was not substantially justified because petitioner has not proven that respondent's position was not substantially justified we need not decide whether petitioner's litigation costs are reasonable and whether petitioner unreasonably protracted the court proceedings petitioner's motion for litigation costs will be denied to reflect the foregoing an appropriate order and decision will be entered
